29 N.Y.2d 502 (1971)
In the Matter of the Claim of Nathan Notowitz, Respondent,
v.
Rose Towel & Linen Supply Company et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 25, 1971.
Decided June 9, 1971.
John M. Cullen and Herbert Lasky for appellants.
Louis J. Lefkowitz, Attorney-General (Jorge L. Gomez, Ruth Kessler Toch and Daniel Polansky of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.